     Case 3:20-cv-00395-RGJ Document 7 Filed 07/28/20 Page 1 of 3 PageID #: 21




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

LYNELL WILLIS, JR.                                                                           Plaintiff

v.                                                              Civil Action No. 3:20-CV-395-RGJ

LIONEL DRIPPS, et al.                                                                     Defendants

                                             * * * * *

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Lynell Willis, Jr., filed the instant pro se action. He also filed an application to

proceed without prepayment of fees (DN 5). Upon review of the application, the Court finds that

Plaintiff makes the financial showing required by 28 U.S.C. § 1915(a). Accordingly, IT IS

ORDERED that the application (DN 5) is GRANTED.

        This matter is now before the Court upon initial review of the complaint pursuant to 28

U.S.C. § 1915(e) and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons that follow, the instant action will

be dismissed.

                                                  I.

        Plaintiff names as Defendants Lionel Dripps and the Center for Voter Information. Where

the complaint form asks for the basis for federal-question jurisdiction, Plaintiff states, “Voter

Information Fraud, Signature Fraud, Provision loss of a citizen.” In the statement-of-claim section

of the form, Plaintiff states as follows:

        In 1996 or 1997 while attending Radcliff Middle School someone stole two pieces
        of paper from me the 1st with the cursive spelling Lionel the 2nd with name Dripps.
        Whoever this Li Dripps is, is a fraud. Mr. Dripps and the Center for Voter
        Information were wrong for attaching the writing to the Voting Report Card. I feel
        they abused the system and my vote along w/ other provisions did not count in the
        2019 election vote for the county (electorial vote).
    Case 3:20-cv-00395-RGJ Document 7 Filed 07/28/20 Page 2 of 3 PageID #: 22




        In the relief section, Plaintiff states as follows:

        I ask that the courts look into the person going off my signature, as well look into
        who hired the person, and who created the Voting Report Card. I seek 6 million in
        damages for mental abuse, acts of stalking, possibly area (vision) changes or
        currents in building new properties in the state.

                                                      II.

        Because Plaintiff is proceeding without the prepayment of fees, or in forma pauperis, the

Court must review the complaint pursuant to 28 U.S.C. § 1915(e)(2). See McGore, 114 F.3d at

608-09. The Court must dismiss a case at any time if it determines that an action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. § 1915(e)(2)(B). A claim is legally frivolous when it

lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

The Court may, therefore, dismiss a claim as frivolous where it is based on an indisputably

meritless legal theory or where the factual contentions are clearly baseless. Id. at 327.

        Upon review of the complaint, the Court finds that Plaintiff’s allegations that papers

containing his signature were stolen in 1996 or 1997 and used to commit voter fraud in 2019 meet

the standard for frivolousness.1

        Additionally, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject-matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when

the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,




1
  On June 3, 2020, the same date Plaintiff initiated this action, Plaintiff also filed six other actions in this
Court alleging instances of fraudulent use of his signature by various individuals and entities. See Willis v.
S. Ass’n of the Schs. and Colls., 3:20-CV-392-RGJ; Willis v. Venters, 3:20-CV-394-DJH; Willis v.
McMurray, 3:20-CV-396-DJH; Willis v. Crady, 3:20-CV-398-RGJ; Willis v. Simpson et al., 3:20-CV-397-
JRW; and Willis v. State Farm Ins. Co. et al., 3:20-CV-403-RGJ. Plaintiff filed another action concerning
the fraudulent use of his signature on June 5, 2020. See Willis v. Inslee, 3:20-CV-413-CHB.
                                                       2
      Case 3:20-cv-00395-RGJ Document 7 Filed 07/28/20 Page 3 of 3 PageID #: 23




devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999) (citing Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)).

         The allegations in Plaintiff’s complaint meet the standard for dismissal under Apple v.

Glenn, as well. The instant action, therefore, must also be dismissed for lack of subject-matter

jurisdiction.

                                                 III.

         The Court will enter a separate Order dismissing the action for the reasons stated herein.

Date:    July 28, 2020




cc:    Plaintiff, pro se
       Defendants
A961.010




                                                  3
